Case 1:16-cr-00074-MAC-ZJH Document 221 Filed 07/26/21 Page 1 of 2 PageID #: 950




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION


 UNITED STATES OF AMERICA                         §
                                                  §
                                                  § CASE NUMBER 1:16-CR-00074-5-MAC
 v.                                               §
                                                  §
                                                  §
 WILBERT BROWN                                    §
                                                  §


                       REPORT AND RECOMMENDATION ON
                 THE DEFENDANT’S COMPETENCY TO STAND TRIAL

        Pursuant to 28 U.S.C. § 636(b) and the Local Rules for the United States District Court

 for the Eastern District of Texas, this criminal proceeding is before the undersigned United

 States magistrate judge.

        On November 13, 2020, the Defendant filed a motion seeking a psychiatric or

 psychological exam to determine if the Defendant was suffering from a mental disease or defect

 rendering him mentally incompetent to the extent he is unable to understand the nature and

 consequences of the proceedings against him or to assist properly in his defense, and the court

 granted that motion on November 16, 2020.          (Doc. No. 213, 215.)        The Defendant was

 subsequently evaluated by Dr. Jessica Micono, Psy.D., Licensed Forensic Psychologist at the

 Federal Correctional Institution in Littleton, Colorado and found competent.

        Dr. Micono’s psychiatric report concludes that the Defendant “is not currently suffering

 from a mental disease or defect rendering him unable to understand the nature and consequences




                                                1
Case 1:16-cr-00074-MAC-ZJH Document 221 Filed 07/26/21 Page 2 of 2 PageID #: 951




 of the proceedings against him or to properly assist in his defense. It is this evaluator’s opinion

 that Mr. Brown is presently competent to proceed.” (Doc. No. 218.)

        A competency hearing was conducted on July 26, 2021. At the hearing, the Defendant

 appeared in court with his counsel, Gary Bonneaux. Neither the Government nor the defense

 objected to the psychological report’s results and findings.

        The undersigned concludes that the Defendant is able to understand the nature and

 consequences of the proceedings against him and to assist properly in his defense.             The

 Defendant has a rational and factual understanding of the proceeding against him, and has

 sufficient present ability to consult with his attorney with a reasonable degree of rational

 understanding. 18 U.S.C. § 4241(d); see also Dusky v. United States, 362 U.S. 402 (1960)

                                     RECOMMENDATION

        The court should find the Defendant competent to stand trial because he understands the

 nature and consequences of the proceeding against him and is able to assist in his defense. See

 18 U.S.C. § 4241. It is further recommended that the speedy trial time be excluded from

 November 13, 2020 (the date the Defendant filed an Unopposed Motion for Psychiatric Exam),

 until the date on which the District Judge signs the order adopting this report and

 recommendation.

                                          OBJECTIONS

        At the close of the competency hearing, the Defendant, defense counsel, and counsel for

 the government each orally waived their right to object to the proposed findings and

 recommendations contained in this report and consented as to the Defendant’s competency.

 Therefore, the court may act on this report and recommendation immediately.

          SIGNED this 26th day of July, 2021.



                                                  2
                                                       _________________________
                                                       Zack Hawthorn
                                                       United States Magistrate Judge
